Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-28-2005

Wilderman v. Cooper & Scully PC
Precedential or Non-Precedential: Precedential

Docket No. 04-1876




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Wilderman v. Cooper & Scully PC" (2005). 2005 Decisions. Paper 286.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/286


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                      No. 04-1876


                           BRUCE J. WILDERMAN, D.D.S.;
                             HEIDY D. WILDERMAN,
                                               Appellants

                                           v.

                              COOPER & SCULLY, P.C.


                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 04-cv-00460)
                       District Judge: Honorable Stewart Dalzell


                      Submitted Under Third Circuit LAR 34.1(a)
                                 September 30, 2005

                     Before: ALITO, and AMBRO, Circuit Judges
                              RESTANI,* Chief Judge


                                      ORDER


      After further review, the Opinion issued on October 13, 2005 is amended and has

been determined to be precedential.

                                         By the Court,
                                         /s/ Thomas L. Ambro, Circuit Judge

Dated: October 28, 2005
CMH/cc: RMGm REM, SJP, GWB, KK, GW

       * Honorable Jane A. Restani, Chief Judge, United States Court of International
Trade, sitting by designation.